DETAILED ACTION

Response to amendments

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 01/04/2021 after the non-final rejection of 10/01/2020. No claims have been added, amended or cancelled in this submission. Thus claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.
Information Disclosure Statement

2.	The Information Statement (IDS) filed on 01/04/2021 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.

Response to arguments

3.	The Applicant’s arguments have been fully considered but are unpersuasive for at least the reasons outlined below. 



With regards to claim 1, the Applicants allege that the prior art reference Mars (U.S. Patent Application Publication # 2019/0156198 A1) does not teach the limitation of executing an intent flow associated with the identified intent, wherein the intent flow includes a set of tasks executed in a predetermined order. The Applicants further contend that Mars although states that "the slot extractor functions to match (or compare) the slot (value or data) and the associated slot classification label(s) to the predetermined reference table to identify the program-comprehensible object or operation that should be mapped to the slot and the associated slot classification label" in para 72, Mars does not discuss a predetermined order for such mapping nor is the slot mapping a set of tasks.

The Examiner respectfully disagrees and argues that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For example, the Applicants have in no way pointed out why and how, if at all, the “predetermined reference table” of Mars is not equivalent to the “predetermined order” of the claimed limitation. Similarly, the Applicants are silent with regards to any explanation of why and how, if at all, the teachings of slot mapping as 

As it stands, Mars teaches executing an intent flow associated with the identified intent, wherein the intent flow includes a set of tasks executed in a predetermined order (Para 72, teaches an example user input data: "How much did I earn in my checking account last month?", a system implementing the method 200 may identify each [How much did I earn], [checking account], and [last month] as meaningful slots. Further, the system using the slot classification model may assign the slot labels of Income, Account, and Date Range to the slots, respectively. The slots and slot labels of [How much did I earn]--Income, [checking account]--Account, and [last month] --Date Range may be passed to the slot extractor, which functions to map each of these slots and slot labels to slot extraction value e.g., a machine and/or program-comprehensible object, value, or operation. When comparing the slot and slot label against the predetermined reference table, S240 may identify [How much did I earn]--Income to an aggregation operation or other arithmetic function, [checking account]--Account to program-comprehensible terms of TYPE_CHECKING, and [last month]--Date Range may be converted to an actual date or time, such as "March 2017").

   

Double Patenting
4.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed e-terminal disclaimer (e-TD) in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a 
Claims 1-20 of the instant Application are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending application 16778458 (U.S. Patent Application Publication # 2020/0202847 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other and hence the claims of 16778458 can anticipate those of the present invention. That is, the claims of 16778458 contain every limitation of the claims of the present application or the claims of the present application are obvious variants thereof. It should be noted that this is in fact a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

As an example; claim 1 of the instant application and claims 1-2 of application # 16778458 both contain steps for receiving a user input, understanding the intent of that input and generating a response to said user input in line with the understood intent of the user input by the system. One of ordinary skill in the art would recognize that it would have been obvious at the 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Mars (U.S. Patent Application Publication # 2019/0156198 A1).

With regards to claim 1, Mars teaches a system, comprising a computing device configured to receive a user utterance and identify at least one semantic element within the first user utterance (Para 20 and figure 1, teach that the system 100 functions to ingest user input in the form of text or speech into a user interface 160. At natural language processing components of the system 100 that includes the competency classification engine 120 the slot identification engine 130, and a slot value extractor 135, the system 100 functions to identify a competency classification label for the user input data and parse the user input data into comprehensible slots or segments that may, in turn, be converted into program-comprehensible and/or useable features);

identify an intent associated with the at least one semantic element (Para 47 and figure 2, teach that based on the features, meaning and semantics of the words and phrases in the user input data, the competency classification deep machine learning algorithm may function to calculate and output a competency classification label having a highest probability of matching an intent of the user input data);

execute an intent flow associated with the identified intent, wherein the intent flow includes a set of tasks executed in a predetermined order (Para 72, teaches an 

and generate a system utterance by instantiating a response template selected from a plurality of response templates associated with the executed intent (Paragraphs 85-86 and figure 2, teach that step S260, which includes generating a response, functions to collect and use outputs derived in steps S210-S250 to provide a response to a user query or a user command of the user input data. S260 may function to implement a response generator that may function to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of 

With regards to claim 2, Mars teaches the system of claim 1, wherein the computing device is configured identify a missing semantic element required by the intent flow associated with the identified intent (Para 97, teaches that a supplemental classification label refers to one of a plurality of classification labels attributable to user input data e.g., a user query or user command, that functions to trigger one or more modes of operation of an artificially intelligent virtual assistant and/or that functions to trigger one or more secondary interaction processes or protocols of the artificially intelligent virtual assistant. For instance, a supplemental classification label may include one or more of successive, cognate user input, deficient or limited user input, and the like);

Para 108 and figure 7, teach that step S730, which includes selecting prior query data, functions to select a prior query that is sufficiently related to the successive, cognate user query and extract associated prior query data);

and execute the intent flow associated with the identified intent including the at least one semantic element from the user utterance and the missing semantic element identified from the at least one prior utterance (Para 111 and figure 7, teach that S740, which includes generating a response to the successive, cognate user query, functions to update or reconstruct the response to the selected prior query based on slot values and data acquired for the successive, cognate query. Para 117, further teaches that the competency classification label for the deficient user query may function to define a general area of comprehension of an artificially intelligent virtual assistant along with sets of tasks, operations, functions, and the like that may be performed within the specific competency area to fully address the user's query).

With regards to claim 3, Mars teaches the system of claim 2, wherein the missing semantic element is identified by a context mining component configured to maintain a context stack including a set of context entries, wherein each of the context entries comprises a root intent element, an entity list element and a dialogue stack element (Para 83 and figure 2, teach that step S250 may function to provide a serial order e.g., a stacking to the multiple handlers 

review at least one context entry in the set of context entries to locate the missing semantic element within the dialogue stack element and generate an intent flow execution including the at least one semantic element from the user utterance and the missing semantic element (Para 132 along with figures 2 and 8, teach that step S830, which includes generating a response to the deficient user query, functions to collect output values of the natural language processing of the deficient query as well as output values derived from the deficient query resolution processes to generate one or more handlers for handling or performing one or more tasks with user data and generating a response to the deficient user query, as described in steps S250-S260);

With regards to claim 5, Mars teaches the system of claim 1, wherein the intent flow is executed by a task stitcher element configured to receive a request to execute the intent flow associated with the identified intent (Para 72, teaches an example user input data: "How much did I earn in my checking account last 

select a domain-specific intent flow from a set of intent flows associated with the identified intent (Paragraphs 45-47 and figures 2-3B, teach that the trained machine learning model includes a single deep machine learning model that is trained to identify multiple areas of competency based on user input data and provide competency classification labels, accordingly. That is, the trained machine learning model may function to ingest the user input data and generate a suggestion and/or prediction of a competency classification label that matches at least one of the multiple areas of competency for the user input data. Each of the multiple areas of competency preferably corresponds to a distinct area of 

execute a first task of the domain-specific intent flow, wherein the first task generates a first output (Para 47 along with figures 2 and 3B, further teach that at step S220 implementing the competency classification deep machine learning algorithm may function to analyze the user input data and generate a classification label. Specifically, based on the features, meaning and semantics of the words and phrases in the user input data, the competency classification deep machine learning algorithm may function to calculate and output a competency classification label having a highest probability of matching an intent of the user input data, e.g. the classification machine learning model generate, based on user input data, a classification label of "Income" having a probability of intent match of "89%" for a given query or command of the user input data, as shown by way of example in figure 3b);

execute a second task of the domain-specific intent flow, wherein the second task is selected based on the first output, and wherein the second task generates Para 55 and figure 2, teach that depending on a setting of the predetermined competency threshold, one or more of the competency classification labels may pass to a subsequent process e.g., S230 or the like. For instance, one of the predetermined rules may instruct that when a slot of user input data includes the terms "How much did I earn" and is assigned a slot label of Income, that the slot and slot label should be mapped or digitally linked to an aggregation operation. The aggregation operation may be used to sum together i.e., aggregate several credits to a user's account or the like over a set period e.g., last month, as outlined in para 73).

With regards to claim 7, Mars teaches the system of claim 5, wherein the first task comprises an entity check configured to determine if a first required entity is identified (Para 28 and figure 1, teach that the slot identification engine 130 functions to implement one or more machine learning models to identify slots or meaningful segments of user queries or user commands and to assign a slot classification label for each identified slot).

With regards to claim 8, Mars teaches the system of claim 1, wherein the system utterance is generated by a response generator component configured to implement a response generator task (Para 35 and figure 1, teach a response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates. For each competency 

With regards to claim 9, Mars teaches the system of claim 8, wherein the response generator task is configured to select the response template from a plurality of response templates associated with the identified intent (Para 35 and figure 1, teach a response generator 150 functions to use the competency classification label of the user input data to identify or select one predetermined response template or one of a plurality of predetermined response templates. For each competency classification label of the system 100, the system 100 may have stored a plurality of response templates that may be selected by the response generator 150 based on an identified competency classification label for user input data. Additionally, or alternatively, the response template may be 

With regards to claims 10-14 and 16, these are method claims for the corresponding apparatus claims 1-3, 5, 7 and 9. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 10-14 and 16 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-3, 5, 7 and 9.

With regards to claims 17-20, these are computer readable medium (CRM) claims for the corresponding apparatus claims 1-2, 5 and 9. These two sets of claims are related as CRM and apparatus of using the same, with each claimed system element's function corresponding to the claimed CRM step. Accordingly, claims 17-20 are similarly rejected under the same rationale as applied above with respect to apparatus claims 1-2, 5 and 9. Further, Mars also teaches use of computer readable media and processors in para 133.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mars in view of Kazmaier (U.S. Patent Application Publication # 2020/0034480 A1).

With regards to claim 6, Mars may not explicitly detail the limitation wherein the task stitcher is configured to receive one or more domain-specific intent flows from a designer system associated with a domain. However, Kazmaier teaches this (Para 32, teaches that the agile semantics framework or ASF includes a query designer component that can provide query design capabilities, including semantic enrichment of basic semantic models to create rich semantic queries. The queries can be created after auto-discovery has been applied. The query designer component can generate runtime query objects as well as a default SAP analytics cloud or SAC model and a default SAC story. The ASF can include functions for discovering large "landscapes" of data structured in data source systems, from which the ASF can define super-structures using domains. The domains can be used within the query designer component to expose hierarchies of objects that are associated with corresponding agile semantic objects or ASOs. The query designer component can be written in JAVA or another computing language).

Mars and Kazmaier can be considered as analogous art as they belong to a similar field of endeavor in query handling systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Kazmaier (Use of a domain specific designer system) with those of Mars (Use of a query handling system) so as to incorporate and use an increasing number of data sources, whereby a number of data integration Kazmaier, para 15). 

With regards to claim 15, this is a method claim for the corresponding apparatus claim 6. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 15 is similarly rejected under the same rationale as applied above with respect to apparatus claim 6.

Allowable Subject Matter

7.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further rewritten to overcome the double patenting rejections outlined in this office action. 

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Sicora (U.S. Patent # 10684738 B1), Todd (U.S. Patent Application Publication # 2017/0004422 A1). These references are also included in the PTO-892 form attached with this office action.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)